Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Guaranty Bond Bank, Appellant                          Appeal from the 5th District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 08C-
No. 06-12-00112-CV         v.                          0323-005).        Memorandum Opinion
                                                       delivered by Justice Moseley, Chief Justice
Jeff and Erica Fouche, et al., Appellees               Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, it is ordered that the judgment of
the trial court below is set aside, and the cause is remanded to the trial court for the purpose of
rendering a judgment in accord with the parties’ settlement agreement, and the appeal is
dismissed.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED JANUARY 30, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk